General Information
Election
In the response to election/restriction filed 07/06/2022, applicant elects without traverse the design shown in Group II (reproductions 2.1-2.7).  Accordingly, the design shown in Group I stands withdrawn from further prosecution.  37 CFR 1.142(b).
Conclusion
The claim now stands in condition for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CZYZ whose telephone number is (571)270-0204.  The examiner can normally be reached on Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922